Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered January 6, 2006, which modified an amended judgment of the Civil Court, New York County (Delores J. Thomas, J.), entered October 5, 2003, awarding plaintiff, after a jury trial and a decision on defendant’s posttrial motion, $100,000 compensatory damages and $100,000 punitive damages, to the extent of vacating the amended judgment’s damages awards and unconditionally directing a new trial on the issue of damages only, unanimously modified, on the facts, to direct that the new trial on the issue of damages be held unless, within 30 days of service of a copy of this order, plaintiff stipulates to an award of $30,000 compensatory damages and $10,000 punitive damages and to entry of a further amended judgment in accordance therewith, and otherwise affirmed, without costs.
*475Plaintiff appeals from Appellate Term’s order vacating the aggregate $200,000 award of damages to which he stipulated (reduced from the jury’s verdict of $600,000) and directing a new trial on the issue of damages only. We agree with Appellate Term that the award, even as reduced by Civil Court, cannot stand in view of plaintiff’s failure to present any expert testimony to support his allegations of physical and psychological injuries, which are the only damages he claims to have suffered as the result of the subject incident. We find, however, that, in view of the reprehensible nature of defendant’s conduct in this matter as found by the jury, an award of the amounts of compensatory and punitive damages indicated would constitute reasonable compensation (see CPLR 5501 [c]). We note that defendant did not seek leave to appeal from Appellate Term’s affirmance of the amended judgment on the issue of liability. Concur—Tom, J.P, Friedman, Gonzalez, Sweeny and Kavanagh, JJ. [See 10 Misc 3d 104.]